Name: 98/520/EC: Commission Decision of 17 June 1998 on a common technical Regulation for the pan-European integrated services digital network (ISDN) primary rate access (Amendment 1) (notified under document number C(1998) 1613) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 1998-08-19

 19.8.1998 EN Official Journal of the European Communities L 232/19 COMMISSION DECISION of 17 June 1998 on a common technical Regulation for the pan-European integrated services digital network (ISDN) primary rate access (Amendment 1) (notified under document number C(1998) 1613) (Text with EEA relevance) (98/520/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity (1), Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement; Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted; Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to allow for transitional arrangements regarding equipment approved according to Commission Decision 97/347/EC (2); Whereas the common technical Regulation adopted in this Decision is in accordance with the opinion of ACTE, HAS ADOPTED THIS DECISION: Article 1 1. This Decision shall apply to terminal equipment intended to be connected to a public telecommunications network and falling within the scope of the harmonised standard referred to in Article 2(1). 2. This Decision establishes a common technical regulation covering the technical characteristics, electrical and mechanical interface requirements, and access control protocol to be provided by terminal equipment which is capable of and intended by the manufacturer or his representative for connection to a T, or coincident S and T, reference point for a primary rate access at an interface to a public telecommunications network presented as a pan-European ISDN (Euro-ISDN) primary rate access point. Article 2 1. The common technical Regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 5(c), (d) and (f) of Directive 98/13/EC. The reference to the standard is set out in the Annex. 2. Terminal equipment covered by this Decision shall comply with the common technical Regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 5(a) and (b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (3) and 89/336/EEC (4). Article 3 Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards terminal equipment covered by Article 1(1) of this Decision, use or ensure the use of the harmonised standard referred to in the Annex after the coming into force of this Decision. Article 4 1. Decision 97/347/EC shall be repealed with effect from 20 May 1998. 2. Commission Decision 94/796/EC (5) shall be repealed with effect from 20 May 1998. 3. Terminal equipment, approved according to Decisions 97/347/EC and 94/796/EC may continue to be placed on the market and put into service. Article 5 This Decision is addressed to the Member States. Done at Brussels, 17 June 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 74, 12. 3. 1998, p. 1. (2) OJ L 148, 6. 6. 1997, p. 24. (3) OJ L 77, 26. 3. 1973, p. 29. (4) OJ L 139, 23. 5. 1989, p. 19. (5) OJ L 329, 20. 12. 1994, p. 1. ANNEX Reference to the harmonised standard applicable The harmonised standard referred to in Article 2 of the Decision is: Integrated Services Digital Network (ISDN); Attachment requirements for terminal equipment to connect to an ISDN using ISDN primary rate access ETSI European Telecommunications Standards Institute ETSI Secretariat TBR4  November 1995 as amended by TBR4 Al  December 1997 (excluding the foreword) Additional information The European Telecommunications Standards Institute is recognised according to Council Directive 83/189/EEC (1). The harmonised standard referred to above has been produced according to a mandate issued in accordance with the relevant procedures of Directive 83/189/EEC. The full text of the harmonised sstandard referenced above can be obtained from: European Telecommunications Standards Institute 650, route des Lucioles F-06921 Sophia Antipolis Cedex European Commission DG XHI/A/2  (BU 31, 1/7) Rue de la Loi/Wetstraat 200 B-1049 Brussels or from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet under address www.ispo.cec.be. (1) OJ L 109, 26. 4. 1983, p. 8.